In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00121-CR



         EDWARD JOSEPH MOYA, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                 Titus County, Texas
                Trial Court No. 17,479




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

       Edward Joseph Moya appeals from his conviction of manslaughter. The clerk’s record

was filed July 18, 2012, and the reporter’s record was filed October 1, making the appellant’s

brief due October 31. On December 10, having received nothing from appellant’s counsel, the

clerk’s office sent a late brief notice advising that the brief was late and extending the filing

deadline to December 27. On December 27, counsel for appellant filed a motion seeking an

extension of appellant’s briefing deadline. The motion was granted, and the deadline was

extended to January 3, 2013; however, the Court indicated at that time that no additional

extensions of time would be granted. On January 17, appellant’s counsel filed a second motion

to extend the deadline for filing appellant’s brief.

       We have reviewed counsel’s second motion to extend and the record on appeal, and we

have been provided with no compelling information to convince us that this brief requires more

time to prepare. In accordance with our previous dictate that no additional extensions of time

would be granted, the motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before February 4, 2013.

If the brief is not received by February 4, we may abate this case to the trial court for a hearing

pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

38.8(b)(2). Further, we warn appellant’s counsel that his failure to timely file appellant’s brief

may subject him to contempt proceedings.




                                                  2
      IT IS SO ORDERED.



                              BY THE COURT

Date: January 23, 2013




                          3